Citation Nr: 0840283	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  03-22 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's son

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to May 
1946.  He died in March 2002.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the claims.

For good cause shown, this appeal has been advanced on the 
Board's docket pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. 
§ 20.900(c).

This case was remanded in September 2004 for additional 
development, and again in July 2007 and April 2008 to 
schedule the appellant for a hearing.  In regard to the 
latter remands, the appellant testified before a Veterans Law 
Judge (VLJ) in April 2004.  However, the VLJ who conducted 
the April 2004 hearing left the Board.  Pursuant to 38 C.F.R. 
§ 20.707, the VLJ who conducts a hearing shall participate in 
the final determination of the claim.  The appellant elected 
to have another hearing, and this one was conducted by 
videoconference in September 2007.  Unfortunately, as 
detailed in a March 2008 letter, the Board regretfully 
informed the appellant that technical problems had prevented 
recording the hearing such that a written transcript could 
not be produced.  She was asked whether she desired another 
hearing.  In a response received in March 2008, the appellant 
stated that she would appear for another videoconference 
hearing before a VLJ at her local RO.  Such a hearing was 
subsequently held in September 2008, a transcript of which is 
of record.

The appellant submitted evidence directly to the Board in 
September 2008, accompanied by a waiver of having this 
evidence initially reviewed by the agency of original 
jurisdiction in accord with 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The veteran died in March 2002.  His death certificate 
lists the immediate cause of death was pneumonia due to or as 
a consequence of lung cancer.  Alzheimer's disease was listed 
as another significant condition contributing to death but 
not resulting in the underlying cause of death.  

3.  At the time of his death, the veteran was service-
connected for gunshot wound residuals of the right shoulder 
rated 60 percent disabling, osteomyelitis of the right 
shoulder rated 20 percent disabling, and residuals of a shell 
fragment wound of the left leg and a skin disorder each rated 
as zero percent disabling.  The combined evaluation was 70 
percent, and he had been in receipt of a total rating based 
upon individual unemployability (TDIU) due to service-
connected disabilities from June 1999 until his death in 
March 2002.

4.  The preponderance of the competent medical evidence is 
against a finding that the veteran's service-connected 
disabilities caused or immediately contributed to his cause 
of death.

5.  Nothing in the record supports a finding that the 
disabilities which are identified as the cause of the 
veteran's death (pneumonia, lung cancer, and Alzheimer's 
disease) were incurred in or aggravated by his period of 
active military service.

6.  The veteran died decades after his discharge, and he was 
not a prisoner of war (POW).


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by his active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 
1312, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.312 (2008).

2.  The criteria for DIC under 38 U.S.C.A. § 1318 are not 
met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.22, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  However, as noted in the 
September 2004 remand, it does not appear that the appellant 
was provided with pre-adjudication notice in this case.  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has indicated that this 
defect can be remedied by a fully compliant VCAA notice 
issued prior to a readjudication of the claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the appellant was sent VCAA-compliant 
notification by letters dated in November 2004 and July 2005 
followed by readjudication of the appellate claims via the 
July 2006 Supplemental Statement of the Case.  She was also 
sent additional notification by a June 2008 letter.  Although 
there was no readjudication of the case by the RO following 
the most recent letter, the record reflects the appellant's 
contentions remained unchanged after receipt of that letter.  
Consequently, it does not appear she is prejudiced by the 
Board proceeding with adjudication of this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Taken together, the aforementioned VCAA letters informed the 
appellant of what was necessary to substantiate her claims, 
what information and evidence she must submit, what 
information and evidence will be obtained by VA, and the need 
for the appellant to advise VA of or to submit any evidence 
in her possession that was relevant to the case.  As such, 
this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio, supra.  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the appellant to provide any evidence 
in the appellant's possession that pertains to the claim.   
See 38 C.F.R. § 3.159(b)(1).)

The Board is cognizant of the Court's holding in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), that the notice provided 
to a claimant seeking DIC benefits must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp, 21 Vet. App. at 
352-53.  In this case, the Board finds that the July 2005 and 
June 2008 letters adequately notified the appellant of the 
criteria for DIC.  Although the letters do not contain a 
statement of the conditions which the veteran was service 
connected at the time of his death, the appellant has 
indicated through her statements and hearing testimony that 
she is aware of what these conditions were.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate 
that a notice defect is not prejudicial if it can be 
demonstrated ... that any defect in notice was cured by actual 
knowledge on the part of the appellant that certain evidence 
(i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

The Board also acknowledges that the notice provided to the 
appellant with respect to the appellate claims did not 
include information regarding disability rating(s) and 
effective date(s) as mandated by the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, for the reasons stated below, the preponderance of 
the evidence is against these claims, and they must be 
denied.  As such, no disability rating and/or effective date 
is to be assigned or even considered for these claims.  
Consequently, the Board concludes that the appellant has not 
been prejudiced by this lack of notification regarding the 
Court's holding in Dingess/Hartman.  See Bernard, supra.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Id.; Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
view of the foregoing, the Board finds that the appellant was 
notified and aware of the evidence needed to substantiate 
these claims and the avenues through which she might obtain 
such evidence, and of the allocation of responsibilities 
between herself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify.

In addition, the duty to assist the appellant has been 
satisfied in this case.  All available relevant medical 
records pertinent to the issues on appeal are in the claims 
folder, and nothing reflects the appellant has indicated the 
existence of any relevant evidence that has not been obtained 
or requested.  She has had the opportunity to present 
evidence and argument in support of her claims, to include at 
the Board hearings in this case.  Moreover, a VA medical 
opinion was promulgated in May 2006 regarding this case based 
upon review of the veteran's VA claims folder.  Consequently, 
the Board concludes that VA has fulfilled the duty to assist 
the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the appellant 
has the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. 
§ 3.312(a).  In order to constitute the principal cause of 
death the service-connected disability must be one of the 
immediate or underlying causes of death or be etiologically 
related to the cause of death.  38 C.F.R. § 3.312(b).  In the 
case of contributory cause of death, it must be shown that a 
service-connected disability contributed substantially or 
materially to cause death.  38 C.F.R. § 3.312(c)(1).

Service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In order to prevail on the issue 
of service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cancer becomes manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran died in March 2002.  His death certificate lists 
the immediate cause of death as pneumonia due to or as a 
consequence of lung cancer.  Alzheimer's disease was listed 
as another significant condition contributing to death but 
not resulting in the underlying cause of death.

At the time of his death, the veteran was service-connected 
for gunshot wound residuals of the right shoulder rated 60 
percent disabling, osteomyelitis of the right shoulder rated 
20 percent disabling, and residuals of a shell fragment wound 
of the left leg and a skin disorder each rated zero percent 
disabling.  In short, none of the veteran's service-connected 
disabilities were listed as an immediate or contributing 
cause to his death on the death certificate.  Moreover, 
hospitalization records prior to his death do not indicate 
the service-connected disabilities were the basis for the 
hospitalization.

The appellant contends, in pertinent part, that the veteran's 
service-connected disabilities contributed to his death, in 
particular the osteomyelitis and medication he took for it.  
In support of these contentions, she submitted a private 
medical statement from G. R., M.D. (hereinafter, "Dr. R") 
dated in October 2007.  Dr. R observed that the pneumonia 
infection and any osteomyelitis were not caused by the same 
bacteria.  However, Dr. R stated that the osteomyelitis most 
likely weakened the veteran's immune system, thereby making 
him more susceptible to pneumonia.  Nevertheless, this would 
be in addition to the veteran's other medical problems all of 
which would have been additive to his developing pneumonia.

In short, Dr. R's opinion is to the effect that the veteran's 
overall medical condition made him more susceptible to 
pneumonia.  As detailed in the May 2006 VA medical opinion, 
the veteran's medical problems at the time of his death 
included dementia, hypertension, atrial fibrillation, 
congestive heart disease, history of cerebral vascular 
accidents, increased cholesterol, peripheral neuropathy, 
severe chronic obstructive pulmonary disease (COPD), in 
addition to his service-connected disabilities.  Given the 
extent of these nonservice-connected disabilities, and the 
wording of Dr. R's opinion in this case, the Board finds that 
the opinion is speculative at best, and does not provide 
competent medical evidence that the service-connected 
disabilities, either separately or together, caused or 
materially contributed to the veteran's death.  An award of 
service connection may not be based on resort to speculation 
or remote possibility.  See 38 C.F.R. § 3.102 (By reasonable 
doubt is meant one which exists because of an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.); 
see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 
11 Vet. App. 124, 127 (1998) (All of which stand for the 
proposition that purely speculative medical opinions do not 
provide the degree of certainty required for medical nexus 
evidence.).  Moreover, Dr. R did not indicate he had reviewed 
the veteran's VA claims folder, nor is it otherwise clear 
what records he reviewed in conjunction with this opinion.  
In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was no 
indication that the physician reviewed the claimant's service 
medical records or any other relevant documents that would 
have enabled him to form an opinion on service connection on 
an independent basis.  See also Swann v. Brown, 5 Vet. App. 
177, 180 (1993) (without a review of the claims file, an 
opinion as to etiology of an underlying disorder can be no 
better than the facts alleged by the veteran).

For these reasons, the Board finds that the October 2007 
opinion from Dr. R is entitled to little probative value in 
the instant case.

Conversely, the May 2006 VA medical opinion did note the full 
extent of the veteran's overall medical condition at the time 
of his death, as well as the medication he took for his 
osteomyelitis.  The clinician who promulgated this opinion 
also noted that he had reviewed the veteran's VA claims 
folder, and noted pertinent findings therein.  Based upon 
this review, the VA clinician opined that the veteran's 
chronic osteomyelitis did not contribute in any way to his 
death.  It was noted that the veteran's chronic osteomyelitis 
was suppressed with chronic rifampin and minocycline and did 
not contribute to his lung infection.  It was pointed out 
that  he had end stage chronic obstructive pulmonary disease, 
aspiration shown by a swallow study one week before his 
death, and a lung mass of at least one year's duration that 
was likely due to lung cancer, but diagnosis had never been 
established because his family had requested that no 
diagnostic evaluation be done.  The May 2006 VA opinion also 
noted that there was nothing in the record to suggest that 
the veteran's long-term treatment with suppressive 
antibiotics resulted in a pulmonary infection that resulted 
in resistant organisms.  The VA clinician further opined that 
it was not likely that the veteran's service-connected 
osteomyelitis, to include the medication taken therefor, 
adversely affected his pulmonary disease so as to aggravate 
any pulmonary disorder he had prior to death.  His 
osteomyelitis was suppressed at the time of death and 
although any lung organism might be resistant to rifampin and 
minocycline, there were multiple other choices of 
antibiotics.  Moreover, the VA clinician opined that it was 
not likely the osteomyelitis, to include the medications 
taken therefor, rendered the veteran less capable of 
resisting the adverse effects of respiratory disease and 
thereby accelerating his death.  Neither his chronic 
osteomyelitis nor the treatment for it would have impaired 
his immune system or pulmonary system.  The VA clinician 
offered rationales in support of these opinions which were 
based upon the facts detailed in the veteran's medical 
records, to include the severity of the service-connected 
osteomyelitis and the effect of the medications taken for 
this disability.  

In view of the foregoing, the Board finds that the 
preponderance of the competent medical evidence is against a 
finding that the veteran's service-connected disabilities 
caused or immediately contributed to his cause of death.

The Board further finds that the disabilities identified as 
the cause of the veteran's death (pneumonia, lung cancer, and 
Alzheimer's disease) were not incurred in or aggravated by 
his active service, to include on a presumptive basis for 
lung cancer.  There is no indication of any such disabilities 
in his service treatment records, to include his May 1946 
separation examination.  Rather, the competent medical 
evidence indicates these disabilities developed many years 
after his period of active duty, and no competent medical 
opinion is of record which indicates any of them are causally 
related to such service.  Moreover, in the absence of 
evidence of in-service incurrence or aggravation of these 
disabilities, referral of this case for an opinion as to 
etiology would in essence place the reviewing physician in 
the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical nexus opinion 
would not be supported by what actually occurred in service.  
Simply put, there is no relevant complaint or clinical 
finding for a clinician to link the pertinent disabilities to 
the veteran's military service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a 
medical opinion that is based on the veteran's recitation of 
medical history, and unsupported by clinical findings, is not 
probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty); Black v. Brown, 5 Vet. 
App. 177, 180 (1995) (A medical opinion is inadequate when 
unsupported by clinical evidence).  

For these reasons, the claim of service connection for the 
cause of the veteran's death must be denied.

II.  DIC

When a veteran dies, not as the result of his own willful 
misconduct, and was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, or the disability was continuously rated 
totally disabling for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty, then VA shall pay DIC benefits to the surviving 
spouse in the same manner as if the veteran's death was 
service-connected.  38 U.S.C.A. § 1318.

Even though a veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if: (1) the veteran's death was not the 
result of his or her own willful misconduct, and (2) at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was: (i) rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death; (ii) 
rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or (iii) rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) the veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error (CUE) in a VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date; (4) the veteran had not waived 
retired or retirement pay in order to receive compensation; 
(5) VA was withholding payments under the provisions of 10 
U.S.C. § 1174(h)(2); (6) VA was withholding payments because 
the veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. 
§ 3.22.  

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC benefits under 
38 U.S.C.A. § 1318.  However, clarification has been provided 
by two decisions from the United States Court of Appeals for 
Veterans Claims (Court).

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 3.22(a) 
(2), the Court found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service connection 
claim, based on evidence in the claims folder or in VA 
custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant had to set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for CUE in the adjudication of a claim or 
claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000).  The regulation, 
as amended, specifically prohibited "hypothetical 
entitlement" as a basis for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  
See 67 Fed. Reg. 16,309-16,317 (April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
The Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening - 
"hypothetical entitlement" claims.  Id. at 1379-80.

On December 2, 2005, VA promulgated a final rule, 70 Fed. 
Reg. 72,211 (Dec. 2, 2005), which effectively barred 
entitlement to "enhanced" DIC benefits under 38 U.S.C.A. 
§ 1311(a)(2) on the basis of hypothetical entitlement. See 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs (NOVA III), 476 F.3d 872 (Fed. 
Cir. 2007) (affirming VA's regulation interpreting 
38 U.S.C.A. § 1311(a)(2) and 38 U.S.C.A. § 1318 identically).  
In this regard, 38 C.F.R. § 20.1106 was amended, and section 
1318 claims will be decided with regard to prior disposition 
of those issues during the veteran's lifetime.  The 
implementing rule stated that "VA will apply this rule to 
claims pending before VA on the effective date of this rule 
[December 2, 2005], as well as to claims filed after that 
date."  See also Rodriguez v. Peake, 511 F.3d 1147 (Fed. 
Cir. 2008).  

Therefore, the state of the law is such that claims for DIC 
benefits under 
38 U.S.C.A. § 1318 must be adjudicated with specific regard 
given to decisions made during the veteran's lifetime, and 
without consideration of hypothetical entitlement for 
benefits raised for the first time after a veteran's death.

At the time of his death, the veteran's combined evaluation 
was 70 percent, and he had been in receipt of a TDIU due to 
service-connected disabilities from June 1999 until his death 
in March 2002.  Thus, VA had not evaluated him as being 
totally disabled for a continuous period of at least 10 years 
immediately preceding death.  Moreover, he died decades after 
his discharge from active service, and nothing in the record 
reflects he was a POW during such service.  Consequently, it 
does not appear the criteria for DIC under 38 U.S.C.A. § 1318 
have been met.

The Board acknowledges the appellant's contention that the 
veteran's TDIU should have been granted from 1990.  In 
support of this contention, she submitted a November 2007 
medical opinion from a VA clinician who noted that the 
veteran had not been under his care in the 1990s, but that 
the providers from whom he did receive care had either 
retired or left the VA.  After a brief review of the 
veteran's medical records, the VA clinician opined that the 
veteran was not employable during the 1990s.  In support of 
this opinion, the VA clinician noted pertinent medical 
records regarding the veteran's service-connected 
disabilities, and stated that based upon this brief review it 
was reasonable to conclude that the veteran was not 
employable from June 1990 due to his significant and 
persistent acute and chronic health conditions and in 
specific his service-connected condition.  A significant 
additional factor was his advancing age.

Despite the foregoing, the Board observes that the appellant 
is only entitled to DIC under 38 U.S.C.A. § 1318 in this case 
if there were CUE in a prior decision that evaluated the 
severity of the veteran's service-connected disabilities.  As 
the appellant's contention is that TDIU should have been 
assigned from 1990, the pertinent decisions include rating 
decisions promulgated in June and August 1992 which assigned 
a temporary total evaluation(s) based upon hospitalization; a 
June 1994 rating decision which established a 60 percent 
rating for the right shoulder, effective from November 29, 
1993; an April 1999 rating decision which continued the 20 
percent evaluation for the osteomyelitis, and established 
service connection for the skin disorder evaluated as 0 
percent; and a June 1999 rating decision which established 
entitlement to a TDIU, effective June 2, 1999.  

In regard to CUE, the Board notes that, under 38 C.F.R. §§ 
3.104(a), 3.105(a) and 20.1103 taken together, a rating 
decision is final and binding in the absence of clear and 
unmistakable error.  Under 38 C.F.R. § 3.105(a), "[p]revious 
determinations which are final and binding ...will be 
accepted as correct in the absence of clear and unmistakable 
error."  A decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  The 
Court has provided the following guidance with regard to a 
claim of CUE:

In order for there to be a valid claim of 
'clear and unmistakable error,' there 
must have been an error in the prior 
adjudication of the claim.  Either the 
correct facts, as they were known at the 
time, were not before the adjudicator or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
The Court in Russell further stated:

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision.  The 
words 'clear and unmistakable error' are 
self-defining.  They are errors that are 
undebatable, so that it can be said that 
reasonable minds could only conclude that 
the original decision was fatally flawed 
at the time it was made.  A determination 
that there was a 'clear and unmistakable 
error' must be based on the record and 
the law that existed at the time of the 
prior AOJ [agency of original 
jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-14; see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).

In determining whether there is CUE, the doctrine of 
resolving reasonable doubt in favor of the claimant is not 
for application, inasmuch as error, if it exists, is 
undebatable, or there was no error within the meaning of 38 
C.F.R. § 3.105(a). Russell, 3 Vet. App. at 314; see also 
Yates v. West, 213 F.3d 1372 (2000).

In this case, it does not appear the appellant has 
specifically alleged CUE regarding any of the aforementioned 
rating decisions, including the June 1999 rating decision's 
effective date for the establishment of a TDIU.  Moreover, 
the determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
at 314.  Evidence that was not of record at the time of the 
decision cannot be used to determine if CUE occurred.  See 
Porter v. Brown, 5 Vet. App. 233 (1993).  Consequently, the 
aforementioned November 2007 opinion from a VA clinician is 
not for consideration in the instant case.  Thus, it appears 
that the appellant's contentions regarding the TDIU 
constitute no more than a disagreement with how the facts 
were weighed in the prior rating decisions.  

For these reasons, the Board finds that the appellant has not 
raised a claim of CUE regarding any of pertinent rating 
decisions regarding the veteran's service-connected 
disabilities.  

The Board further notes that none of the other potential 
definitions of "entitled to receive" as detailed in 
38 C.F.R. § 3.22 is demonstrated by the evidence of record.

In view of the foregoing, the Board must find that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to DIC under 38 U.S.C.A. § 1318.

III.  Conclusion

For the reasons stated above, the Board has concluded that 
the preponderance of the evidence is against the appellant's 
appellate claims.  As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  Consequently, the benefits sought on 
appeal must be denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is denied.



			
            MICHELLE L. KANE                                 
F. JUDGE FLOWERS
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                           
Board of Veterans' Appeals



	                         
__________________________________________
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


